ATTORNEY GRIEVANCE COMMISSION                      *         IN THE
OF MARYLAND                                        *         COURT OF APPEALS
     Petitioner                                    *         OF MARYLAND
                                                   *
               v.                                  *
                                                   *
PHILIP M. KLEINSMITH                               *         Misc. Docket AG
      Respondent                                   *         No. 71
                                                   *         September Term, 2017

                                           ORDER

       This matter, having come before the Court upon Bar Counsel’s filing of a Petition

for Disciplinary or Remedial Action, pursuant to Maryland Rule 19-737(b), with attached

certified copy of an Order and Notice of Disbarment issued by the Office of the Presiding

Disciplinary Judge of the Supreme Court of Colorado, dated December 21, 2016,

whereby Philip M. Kleinsmith was disbarred from the practice of law in Colorado,

effective December 23, 2016, as affirmed by the Supreme Court of Colorado, en banc, in

a published opinion filed October 30, 2017. In the Matter of Philip Kleinsmith, 409 P.3d
305 (Colo.2017). It appearing that said Philip M. Kleinsmith is also a member of this

Court’s Bar, the Court having considered Bar Counsel’s response to the Show Cause

Order and there being no response filed by the Respondent;

       NOW, THEREFORE, it is this 22nd day of May, 2018,

       ORDERED, by the Court of Appeals of Maryland, that Philip M. Kleinsmith,

Respondent, is hereby disbarred from the practice of law in the State of Maryland,

effective immediately; and it is further

       ORDERED, that the Clerk of this Court shall strike the name of Philip M.

Kleinsmith from the register of attorneys in this Court and comply with the notice

provisions of Maryland Rule 19-761(b).

                                                   /s/ Clayton Greene Jr.
                                                   Senior Judge